

116 HR 2079 IH: Freedom Financing Act
U.S. House of Representatives
2019-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2079IN THE HOUSE OF REPRESENTATIVESApril 4, 2019Mr. Williams introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Federal Reserve Act to prohibit certain member banks from using discount window
			 lending programs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Freedom Financing Act. 2.FindingsCongress finds that—
 (1)article I of the Constitution of the United States guarantees the people of the United States the right to enact policy reforms through the free and fair election of representatives; and
 (2)member banks leveraging their power and position to effectively illegalize legal commerce by refusing to do business with certain industries and individuals due to their differing political beliefs from the member bank violates and usurps the people of the United States and the right of their elected representatives to determine public policy.
			3.Advances to individual member banks
 (a)Member banksSection 10B of the Federal Reserve Act (12 U.S.C. 347b) is amended by adding at the end the following:
				
					(c)Prohibition on use of discount window lending programs
 (1)DefinitionIn this subsection, the term traditional underwriting and credit considerations— (A)includes a good-faith determination by a member bank that the member bank lacks sufficient familiarity with a line of business or geographic region to do business with a person in that line of business or geographic region; and
 (B)does not include reputational risks. (2)ProhibitionNo member bank with more than $10,000,000,000 in total consolidated assets may use a discount window lending program if the member bank refuses to do business with any person licensed under section 923 of title 18, United States Code, who is in compliance with the law, based on concerns other than traditional underwriting and credit considerations..
 (b)Insured depository institutionsSection 8(a)(2)(A) of the Federal Deposit Insurance Act (12 U.S.C. 1818(a)(2)(A)) is amended— (1)in clause (ii), by striking or at the end;
 (2)in clause (iii), by adding or at the end; and (3)by inserting after clause (iii) the following:
					
 (iv)an insured depository institution with more than $10,000,000,000 in total consolidated refuses to do business with any person licensed under section 923 of title 18, United States Code, who is in compliance with the law, based on concerns other than traditional underwriting and credit considerations (as defined in section 10B(c) of the Federal Reserve Act (12 U.S.C. 347b(c))),.
				4.Payment card network
 (a)DefinitionIn this section, the term payment card network has the meaning given the term in section 921(c) of the Electronic Fund Transfer Act (15 U.S.C. 1693o–2(c)).
 (b)ProhibitionNo payment card network may, directly or through any agent, processor, or licensed member of the network, by contract, requirement, condition, penalty, or otherwise, prohibit or inhibit the ability of any person licensed under section 923 of title 18, United States Code, who is in compliance with the law, to obtain access to services or products of the payment card network because of political or reputational considerations.
 (c)Civil penaltyAny payment card network that violates subsection (b) shall be assessed a civil penalty of not more than 10 percent of the value of the services or products described in that subsection, not to exceed $10,000 per violation.
			5.Credit unions
 (a)Advances to credit unionsSection 13 of the Federal Reserve Act (12 U.S.C. 342) is amended by inserting Provided further, That no such nonmember bank or trust company with more than $10,000,000,000 in total consolidated assets may refuse to do business with any person licensed under section 923 of title 18, United States Code, who is in compliance with the law, based on concerns other than traditional underwriting and credit considerations, as defined in section 10B(c): after appropriate:.
 (b)Revocation of NCUA insuranceSection 206(b)(1) of the Federal Credit Union Act (12 U.S.C. 1786) is amended by inserting or is refusing or has refused to do business with any person licensed under section 923 of title 18, United States Code, who is in compliance with the law, based on concerns other than traditional underwriting and credit considerations, as defined in section 10B(c) of the Federal Reserve Act (12 U.S.C. 347b(c)), after as an insured credit union,.
			6.Use of Automated Clearing House Network
 (a)DefinitionsIn this section: (1)Covered credit unionThe term covered credit union means—
 (A)any insured credit union, as defined in section 101 of the Federal Credit Union Act (12 U.S.C. 1752); or
 (B)any credit union that is eligible to make application to become an insured credit union under section 201 of the Federal Credit Union Act (12 U.S.C. 1781).
 (2)Member bankThe term member bank has the meaning given the term in the third undesignated paragraph of the first section of the Federal Reserve Act (12 U.S.C. 221).
 (b)ProhibitionNo covered credit union or member bank with more than $10,000,000,000 in total consolidated assets may use the Automated Clearing House Network if that member bank refuses to do business with any person licensed under section 923 of title 18, United States Code, who is in compliance with the law, based on concerns other than traditional underwriting and credit considerations, as defined in section 10B(c) of the Federal Reserve Act (12 U.S.C. 347b(c)), as added by section 3(a) of this Act.
			